Per Curiam.

Under, this petition for a review, it is unnecessary to go into the merits of the case. All that is required, is, that the petitioner should make affidavit, that he has merits and that he relies on them to maintain his action.
The case is not within the principle of Elder v. Cole, 8 Greenl. 211. Here there was a mere informal demurrer. The -facts were not so presented before the pleadings, that the party aggrieved might have revised the judgment of the Court upon writ of error.
Though there was some omission of strict diligence yet the facts show there was such a mistake or misapprehension, as entitles the petitioner to enter his appeal.

Leave granted to enter the appeal.